         Case 1:20-cv-02801-JMS-MJD Document 31 Filed 03/10/21 Page 1 of 1 PageID #: 240
✎AO 187 (Rev. 7/87) Exhibit and Witness List


                                                 UNITED STATES DISTRICT COURT
                               Southern                                                DISTRICT OF                                        Indiana


                                 Gutterman
                                                                                                                 EXHIBIT AND WITNESS LIST
                                        V.
                           Indiana University                                                                          Case Number: 1:20-cv-02801-JMS-MJD

PRESIDING JUDGE                                                    PLAINTIFF’S ATTORNEY                                      DEFENDANT’S ATTORNEY
 Hon. Jane E. Magnus-Stinson                                        Reilly Stephens                                           Jenny R. Buchheit
TRIAL DATE (S)                                                     COURT REPORTER                                            COURTROOM DEPUTY
 July 2022
 PLF.      DEF.         DATE
                                       MARKED ADMITTED                                                   DESCRIPTION OF EXHIBITS* AND WITNESSES
 NO.       NO.        OFFERED

                                                                    Tyler Cameron Gutterman

                                                                    Dale Nelson

                                                                    Hunter Johnson

                                                                    Brian Hiltunen

                                                                    Libby Spotts

                                                                    Anna Krause

                                                                    Simone Cardosa

                                                                    Jackie Stelmaszczyk




                                                                    Indiana University Data Policy

                                                                    Indiana University ID Card Policy

                                                                    Indiana University CrimsonCard Terms and Conditions




* Include a notation as to the location of any exhibit not held with the case file or not available because of size.

                                                                                                                                     Page 1 of    1   Pages
